This is an action to recover judgment for the value of services rendered by an attorney at law.
From the evidence it appears that a portion of the services embraced in the claim of plaintiff against the defendant were rendered prior to the incorporation of the defendant, the *Page 481 
remainder of the services being rendered thereafter. The court in its findings limited the recovery to the services rendered to the defendant after its incorporation. It follows that the contention of the defendant that the evidence shows without conflict that the services were rendered prior to the incorporation of the defendant, and to an individual and not the corporation, is not borne out by the record. Lacking basis in fact this contention of the appellant is without merit; as is also its further contention that the finding as to the value of the services is not supported by the evidence.
The evidence amply sustains the findings of the trial court, and we find no error in the court's rulings upon the admission of evidence.
Judgment affirmed.